Citation Nr: 1619282	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  15-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the right lower extremity.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for valvular heart disease, to include as secondary to hypertension and/or hepatitis C.

4.  Entitlement to service connection for aortic aneurysm, to include as secondary to hypertension and/or hepatitis C.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain injury (TBI), previously claimed as headaches and concussion.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins of the left lower extremity.

12.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board acknowledges that this rating decision did not formally adjudicate the matter of entitlement to a TDIU.  However, the Board finds that this issue has been raised by the record, to include the Veteran's January 2016 hearing testimony.  Therefore, in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds this issue is properly before it for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of this hearing is of record.

The Board also notes that the RO determined that new and material evidence had been received to reopen the hypertension claim, and it denied service connection on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the hypertension, varicose veins of the left lower extremity, psychiatric disorder, hepatitis C, and hearing loss claims.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claims; as well as the valvular heart disease, aortic aneurysm, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record reflects the Veteran's service-connected varicose veins of the right lower extremity more nearly approximates than not the criteria of persistent edema incompletely relieved by elevation of the extremity.

2.  The Veteran's service-connected varicose veins of the right lower extremity is not manifested by subcutaneous induration or persistent ulceration.

3.  The preponderance of the evidence is against a finding the Veteran currently has COPD or any other chronic respiratory disorder that was incurred in or otherwise the result of his military service.

4.  Service connection was originally denied for headaches as due to a head injury, a low back disorder, hearing loss, an acquired psychiatric disorder, and hepatitis C by a March 2008 rating decision.  These denials were subsequently upheld by Board decisions promulgated in September 2012 and March 2013, and nothing indicates the Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).

5.  Service connection was previously denied for concussion residuals and hypertension by a June 2011 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

6.  Service connection was previously denied for varicose veins of the left lower extremity by a November 2011 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

7.  The evidence received since the respective last prior denials of service connection for low back disorder and TBI does not relate to an unestablished fact(s) necessary to substantiate these claims, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating any of these claims.

8.  The evidence received since the respective last prior denials of service connection for hypertension, varicose veins of the left lower extremity, acquired psychiatric disorder, hepatitis C, and hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate the claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent and no more for service-connected varicose veins of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2015).

2.  The criteria for a grant of service connection for a chronic respiratory disorder, to include COPD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a low back disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence not having been received to reopen the claim of entitlement to service connection for TBI, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  New and material evidence having been received to reopen the claim of entitlement to service connection for varicose veins of the left lower extremity, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  New and material evidence having been received to reopen the claim of entitlement to service connection for hepatitis C, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the present criteria for varicose veins, a noncompensable evaluation is assigned if they are palpable and asymptomatic.  A 10 percent evaluation is warranted for varicose veins manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation requires persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration.  A 100 percent rating is warranted when the condition is manifested by massive board-like edema with constant pain at rest, provided that the symptoms are due to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.

In this case, the Board notes that the May 2015 VA examination found the service-connected varicose veins of the right lower extremity was manifested, in part, by complaints of pain and fatigue.  The examination also found that it was manifested by intermittent edema, but did not specify the frequency thereof.  Additionally, the examination found that the edema was relieved by elevation.  However, at his January 2016 hearing the Veteran clarified that his edema/swelling occurred approximately 5 to 6 times per month.  More importantly, he clarified that while elevation did help it did not completely relieve his edema; i.e., he had incomplete relief with elevation.  See Transcript pp. 4-5.  The Board also reiterates the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds the Veteran's service-connected varicose veins of the right lower extremity more nearly approximates than not the criteria of persistent edema incompletely relieved by elevation of the extremity.  Therefore, he is entitled to a 20 percent rating under Diagnostic Code 7120.

The Board notes it was indicated at the hearing that the assignment of a 20 percent rating would satisfy the Veteran's appeal.  See Transcript p. 6.  However, even if this were not the case the record does not reflect he meets or nearly approximates the criteria for a rating in excess of 20 percent.  As noted above, the Veteran acknowledged at his January 2016 hearing that elevation did provide some relief, even if it was incomplete.  Moreover, the record does not reflect the Veteran's service-connected varicose veins of the right lower extremity is manifested by subcutaneous induration or persistent ulceration.  No such findings were shown on the May 2015 VA examination, nor is it indicated by the other competent medical evidence of record.  Further, when asked at his hearing if he noticed any discoloration around the leg, he responded "[n]ot a whole lot."  Transcript p. 4.  Consequently, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent under Diagnostic Code 7120, to include on the basis of a "stage" rating(s) pursuant to Fenderson, supra, and Hart, supra.

The Board acknowledges that the May 2015 VA examination noted the Veteran had scarring due to the varicose veins of the right lower extremity.  However, it was also found that such scarring was not painful and/or unstable, nor was the total area
of all related scars 39 square cm (6 square inches) or greater.  No such impairment is indicated by the other evidence of record.  Consequently, he does not satisfy the criteria for assignment of a separate compensable rating based upon scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

For these reasons, the Board finds the Veteran is entitled to an increased schedular rating of 20 percent, and no more, for his service-connected varicose veins of the right lower extremity.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).  

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101  , 1112; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes the Veteran indicated he experienced hay fever on a Report of Medical History completed in conjunction with his July 1972 enlistment examination; and the physician's comment section stated it was treated with medication.  However, the Veteran's lungs were clinically evaluated as normal on this examination, as well as the March 1975 expiration of term of service examination and a subsequent August 1976 examination completed for Reserve service.  Moreover, there was no indication of impairment of the respiratory system on a March 1979 VA examination.  In fact, the first competent medical evidence of a chronic respiratory disorder, COPD, is shown to be years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

The Board further finds that nothing in the record otherwise indicates how the current disability may be etiologically linked to the Veteran's military service, to include his statements and hearing testimony.  Without such evidence, there is no basis to establish service connection as directly related to service or to order additional development such as a competent medical examination and/or opinion.

In view of the foregoing, the Board concludes the preponderance of the evidence is against a finding the Veteran currently has COPD or any other chronic respiratory disorder that was incurred in or otherwise the result of his military service.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Consequently, the benefit sought on appeal must be denied.

New and Material Evidence

The Board notes the Veteran's claims regarding TBI, the low back, hearing loss, psychiatric disorder, hepatitis C, and varicose veins of the left lower extremity have been the subject of multiple prior decisions.  For example, service connection was originally denied for headaches as due to a head injury, a low back disorder, hearing loss, an acquired psychiatric disorder, and hepatitis C by a March 2008 rating decision.  These denials were subsequently upheld by Board decisions promulgated in September 2012 and March 2013, and nothing indicates the Veteran appealed these denials to the Court.

The Board further notes that service connection was previously denied for concussion residuals and hypertension by a June 2011 rating decision.  Service connection was also previously denied for varicose veins of the left lower extremity by a November 2011 rating decision.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Moreover, the record does not reflect new and material evidence was physically or constructively of record within one year of the notification of these rating decisions.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In view of the foregoing, the Board finds these prior denials are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board notes that the evidence of record at the time of the respective prior denials all included statements from the Veteran, his service treatment records, and various post-service medical records.  He also provided testimony at a July 2012 Board hearing on his low back, psychiatric disorder, headaches/head injury, and hepatitis C claims.

In pertinent part, the Board notes the Veteran's service treatment records reflect he sought treatment for back pain on two occasions, in January 1973 and February 1974.  However, the records indicate such complaints were due to a viral infection and wearing wet clothes, respectively.  Further, his spine was clinically evaluated as normal on his March 1975 expiration of term of service examination, as well as the subsequent August 1976 quadrennial examination.  Similarly, his head and psychiatric system were evaluated as normal on these examinations; as well as the March 1979 VA examination.  Moreover, the Veteran denied recurrent back pain and head injury on all the Reports of Medical History.  Although he indicated trouble sleeping and nervous trouble on the August 1976 Report of Medical History, with a physician's comment about anxiety and insomnia, he denied such on the prior Reports.

The service treatment records reflect the Veteran did undergo surgery for varicose veins of the right lower extremity, but not the left.  He had evidence of hearing loss pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), but did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  He also was not diagnosed with hepatitis C or hypertension in the service treatment records, nor did he have blood pressure readings consistent with hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

There was also no indication of a chronic low back disorder, acquired psychiatric disorder, hypertension, hepatitis C, or varicose veins of the left lower extremity on the March 1979 VA examination.  Further, the first competent medical evidence of these disabilities appears to be years after his separation from service.  Moreover, there were VA examinations which contained opinions against disabilities being etiologically related to service to include for the varicose veins of the left lower extremity in November 2011, as well as for the psychiatric disorder and hepatitis C in December 2012.

Regarding his low back, the Board notes the Veteran reported in his statements and hearing testimony that he began experiencing back pain in service due to the performance of his duties, and sought treatment for such.  He also reports that within months of separation sought treatment for back pain; and indicated recurrent symptoms since that time. 

The Veteran also reported that he had experienced recurrent headaches since sustaining a head injury in service; he reports that when an armored personnel carrier (APC) turned very rough, he struck his head on the interior wall.  He reported that he sought treatment at sick call, and has had headaches and sought regular treatment ever since.  

With respect to his psychiatric disorder claim, the Veteran reported that it was due to two in-service stressors that occurred while he was stationed in Germany in 1973.  The first was that he witnessed the stabbing murder of his best friend, who died in his arms.  The second involved an American soldier who stole a tank and drove it through a bivouac area killing 12 to 15 people in August or September 1973.  The Veteran reported that he was assigned to removal and recovery detail in the aftermath of the tank incident and was exposed to wounded and dead bodies.

The Veteran further reported various in-service risk factors for his hepatitis C, to include being exposed to blood when his friend was stabbed and died in his arms, and again when he worked the recovery detail following the incident where multiple people were killed by the stolen tank.  The Veteran also testified that he was exposed to hepatitis C through the in-service use of air gun vaccinations.  In addition, it was noted at the December 2012 VA examination that he shared razors during his active service.

In denying the headaches claim, the Board found in the September 2012 decision that the Veteran did not sustain a head injury in service, and that his account of such was not credible.  Similarly, the Board found, in essence, that his account of recurrent back pain since service was not credible; and that low back pain did not begin until many years after service, following what was reported to be a long career in the building trade.  His hearing loss claim was denied because the record did not demonstrate a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Board subsequently found in the March 2013 decision that there was no credible supporting evidence for the two purported in-service stressors; and that an acquired psychiatric disorder other than PTSD, to include major depressive disorder and an adjustment disorder, was not present in service and was not etiologically related to active duty service.   The Board also found that the hepatitis C was demonstrated years after service and was not etiologically related to a disease or injury in service emphasizing, in part, the opinion expressed by the December 2012 VA examiner.

The June 2011 rating decision, in denying service connection for concussion residuals, noted the Veteran reported hitting his head while riding in the APC carrier but found there was no evidence such an incident occurred.  In addition, that decision found the record did not relate the Veteran's current hypertension to his active service.

The November 2011 rating decision which denied service connection for varicose veins of the left lower extremity emphasized, in part, the negative etiology opinion expressed by the November 2011 VA examiner.

The evidence added to the record since the respective final denials includes additional statements from the Veteran, his testimony at the January 2016 Board hearing, and additional medical records.

Initially, the Board notes that the additional evidence is "new" to the extent it was not previously of record.  However, the Board observes that nothing in the additional medical records relates the etiology of any of the claimed disabilities to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

The Board further notes that the Veteran has provided no additional details and/or bases to establish service connection for his low back disorder and TBI that was not advanced or considered at the time of the last prior denial.  For example, he continues to relate his low back disorder to the duties he performed while on active duty, and that he has had recurrent back pain since service.  He also continues to state he sustained a head injury while riding in the APC carrier.  As discussed above, these matters were noted and considered at the time of the prior denials.  Nothing in the Veteran's statements and hearing testimony reflects any pertinent details regarding his low back and TBI claims that were not previously of record.  Consequently, the Board finds this evidence to be cumulative and redundant.

There being no other evidence added to the record pertinent to the low back and TBI claims, the Board finds that the evidence received since the last prior denials does not relate to an unestablished fact(s) necessary to substantiate these claims, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating any of these claims.  In short, new and material evidence has not been received sufficient to reopen these claims pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received to reopen these previously denied claims, the Board does not have jurisdiction to consider the merits of the underlying service connection claims or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board does find, however, that the Veteran has provided new and pertinent details regarding his hypertension, psychiatric disorder, hepatitis C, hearing loss, and varicose veins of the left lower extremity claims.  For example, he has provided evidence contending his hypertension and psychiatric disorder are secondary to his service-connected varicose veins of the right lower extremity; and no such theory of service connection appears to have been advanced or considered at the time of the prior denials.  He also submitted lay statements from his mother and brother attesting to his change in behavior following his separation from service, to include anger issues.

The Board acknowledges with respect to the hepatitis C claim that the Veteran, in essence, related his hepatitis C to the fact he had to share a razor during service; and that he also indicated he shared razors at the December 2012 VA examination.  See January 2016 Hearing Transcript p. 8.  Nevertheless, this VA examination also found that the hepatitis C was most likely caused by intranasal cocaine use, and there is evidence intimating this may have been a form of self-medication for the claimed psychiatric disorder.  In other words, the hepatitis C claim appears to be inextricably intertwined with the acquired psychiatric disorder claim.  

In regard to his hearing loss claim, the Veteran has testified that his hearing loss has gotten worse since he was last evaluated by VA.  Such an assertion would at least warrant a new examination to determine whether he currently has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the claim of service connection for varicose veins of the left lower extremity, the Board notes that the negative opinion of the November 2011 VA examiner was based, in part, on the fact the Veteran was "unclear as to the time of onset of his left leg varicose veins."  However, at his January 2016 hearing the Veteran testified, in essence, that he developed problems with both legs during his active service, but that his right leg was more severe which is why he had surgery in service for the right and not the left.  

The Board also observes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received since the respective last prior denials of service connection for hypertension, varicose veins of the left lower extremity, acquired psychiatric disorder, hepatitis C, and hearing loss was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate the claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.  As such, new and material evidence has been received regarding these claims pursuant to 38 C.F.R. § 3.156(a), and they are reopened.

Adjudication of these appellate claims does not end with the determination that new and material evidence has been received.  The Board must now consider the merits of the underlying service connection claims.  In the adjudication that follows, the presumption that the evidence received to reopen is true without regard to the other evidence of record no longer applies.

As stated in the Introduction, the Board finds that further development is required for the hypertension, varicose veins of the left lower extremity, acquired psychiatric disorder, hepatitis C, and hearing loss claims as addressed in the REMAND portion of the decision below.


ORDER

An increased rating of 20 percent and no more for service-connected varicose veins of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a chronic respiratory disorder, to include COPD, is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a low back disorder, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for TBI, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for varicose veins of the left lower extremity, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for hepatitis C, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

The Board notes that the Veteran was accorded a VA examination in July 2015 to address his claim that his hypertension was secondary to his service-connected varicose veins of the right lower extremity.  However, while this examination provided an opinion against the hypertension being caused by the service-connected disability, it did not address the matter of secondary aggravation in accord with Allen, supra.  Without such an opinion, this examination is not adequate for resolution of this case.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that it must remand this case to accord the Veteran a new examination which does adequately address his claim of secondary service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Inasmuch as the Veteran has contended his valvular heart disease and aortic aneurysm are secondary to the hypertension, these issues are inextricably intertwined.  Therefore, the Board must defer adjudication of the heart disease and aortic aneurysm claims until the development deemed necessary for the hypertension claim has been completed.

The Board further finds that competent medical examinations and opinions are required to address the nature and etiology of the claimed psychiatric disorder, hearing loss, and varicose veins of the left lower extremity.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.  As the Board has already found the hepatitis C claim to be inextricably intertwined with the psychiatric disorder claim, it must defer adjudication of that claim until the development for the psychiatric disorder claim has been completed.  Moreover, if it is determined that service connection is warranted for the psychiatric disorder, then clarification should be obtained as to whether the intranasal cocaine use was a form of self-medication for this disability.  

Finally, in regard to the TDIU claim, the Board notes that resolution of the other claims may affect whether the Veteran is entitled to receive such a benefit.  Therefore, the TDIU claim is inextricably intertwined with these other issues, and the Board must defer adjudication until the development otherwise deemed necessary by this remand has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for hypertension, valvular heart disease, aortic aneurysm, psychiatric disorder, hepatitis C, hearing loss, and varicose veins of the left lower extremity since August 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service hypertension, heart, psychiatric, hepatitis C, hearing loss, and left lower extremity symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to determine the nature and etiology of his hypertension, hearing loss, psychiatric disorder, hepatitis C and varicose veins of the left lower extremity.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any such disability found to be present, to include a hearing loss disability as defined by 38 C.F.R. § 3.385, the respective examiner should express an opinion whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  

If the respective examiner determines the Veteran's hypertension and other heart disorders, psychiatric disorder, and/or varicose veins of the left lower extremity is not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his service-connected varicose veins of the right lower extremity.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

If it is determined the claimed psychiatric disorder was directly related to service or is secondary to a service-connected disability, then the respective examiner should express an opinion as to whether it is at least as likely as not the evidence of intranasal cocaine use was a form of self-medication by the Veteran.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of whether the Veteran is entitled to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the August 2015 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


